     Case 3:18-cv-02494-WQH-MSB Document 82 Filed 10/09/19 PageID.2221 Page 1 of 2

1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11     MABVAX THERAPEUTICS HOLDINGS, INC.,                Case No.: 18cv2494-WQH (MSB)
12                                       Plaintiff,
                                                          ORDER SETTING DISCOVERY HEARING
13     v.                                                 AND CONTINUING DEADLINE TO FILE
                                                          JOINT MOTION FOR DETERMINATION
14     SICHENZIA ROSS FERENCE LLP, et al.,
                                                          OF DISCOVERY DISPUTE
15                                   Defendants.

16
17          At a Telephonic Case Management Conference on October 8, 2019, the Court
18    briefly discussed the parties’ Joint Motion for Determination of Discovery Dispute [ECF
19    No. 73] and the deadline for the joint discovery motion regarding Defendants’ objections
20    and responses to Plaintiff’s First Requests for Production of Documents, (see ECF No. 74).
21          After discussing availability with counsel, the Court SETS a telephonic hearing on
22    the Joint Motion for Determination of Discovery Dispute [ECF No. 73] for November 7,
23    2019, at 10:00 a.m. Counsel for Plaintiff is to arrange the joint call to chambers at (619)
24    557-6632.
25          Based on the parties’ agreement that this Court’s order on the pending discovery
26    dispute will inform the parties’ attempts to resolve their disputes related to Plaintiff’s
27    First Requests for Production of Documents, the Court finds good cause and CONTINUES
28    the deadline to file the joint discovery motion pertaining to Plaintiff’s First Requests for
                                                      1
                                                                                 18cv2494-WQH (MSB)
     Case 3:18-cv-02494-WQH-MSB Document 82 Filed 10/09/19 PageID.2222 Page 2 of 2

1     Production of Documents, and Defendants’ objections and responses thereto, until
2     twenty (20) days after the Court’s ruling on ECF No. 73.
3           IT IS SO ORDERED.
4     Dated: October 8, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                       18cv2494-WQH (MSB)
